Case: 18-12854   Date Filed: 08/06/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12854
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:17-cr-80112-KAM-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

GIORGI ABRAKHAMIA,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 6, 2019)



Before WILSON, EDMONDSON, and HULL, Circuit Judges.
              Case: 18-12854     Date Filed: 08/06/2019    Page: 2 of 3


PER CURIAM:



      Giorgi Abrakhamia appeals his above-guidelines 78-month sentence for

alien smuggling, arguing that he was not competent to proceed with his sentencing

hearing and that the district court abused its discretion in imposing several

sentence enhancements. First, the district court did not abuse its discretion in

declining to continue sentencing or in declining to hold a hearing to evaluate

Abrakhamia’s competence: he had been evaluated by medical staff before

sentencing, was found to have no disabilities or limitations, and told counsel that

he could proceed with sentencing. For background, see United States v. Perkins,

787 F.3d 1329, 1339 (11th Cir. 2015); United States v. Edouard, 485 F.3d 1324,

1350 (11th Cir. 2007).

      Second, the district court did not err in applying a sentencing enhancement

for brandishing or otherwise using a dangerous weapon: that Abrakhamia’s

coconspirator would use any available weapon, including a knife, to maintain

control of the boat after pushing its captain overboard was reasonably foreseeable.

For background, see United States v. Pringle, 350 F.3d 1172, 1175-76 (11th Cir.

2003).

      Third, the district court did not err in applying an enhancement for creating a

substantial risk of death or serious bodily injury because the evidence showed that


                                          2
              Case: 18-12854     Date Filed: 08/06/2019    Page: 3 of 3


Abrakhamia and his codefendant worked together to throw the captain overboard

and take control of the boat. See U.S.S.G. § 2L1.1, comment. (n.3). In addition,

this enhancement did not amount to double-counting because this conduct

(throwing someone overboard and so on) was in addition to the conduct considered

in the dangerous weapon enhancement, which involved stabbing the captain.

      Fourth, the district court did not err in imposing an enhancement for

inflicting a bodily injury: that using or brandishing the knife would result in a stab

wound was reasonably foreseeable.

      Fifth, the district court did not err in imposing a special skill enhancement:

Abrakhamia drove the boat away from the captain on the open ocean, and the boat

was later found at a marina in Florida; seemingly a predetermined destination;

driving a boat on the ocean from the Bahamas to Florida requires skills not

possessed by the general public. For background, see United States v. De La Cruz

Suarez, 601 F.3d 1202, 1219 (11th Cir. 2010); United States v. Calderon, 127 F.3d

1314, 1339 (11th Cir. 1997).

      AFFIRMED.




                                          3